Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest an optical add and drop multiplexer comprising:
a branching unit configured to branch a first wavelength-multiplexed optical signal input through a first transmission line, 
the first wavelength-multiplexed optical signal including a first optical signal and a second optical signal in a band different from that of the first optical signal;
a wavelength selection unit configured to receive one of the branched first wavelength-multiplexed optical signals branched by the branching unit, 
receive a second wavelength-multiplexed optical signal including a third optical signal in the same band as that of the first optical signal and a fourth optical signal in the same band as that of the second optical signal through a second transmission line, 
output a third wavelength-multiplexed optical signal including the first optical signal and the fourth optical signal to a third transmission line, and 
output the third optical signal; and
a multiplexing unit configured to output a fourth wavelength-multiplexed optical signal including the other of the branched first wavelength-multiplexed optical signals branched by the branching unit and the third optical signal output from the wavelength selection unit to a fourth transmission line.
Regarding Claim 7, the prior art does not teach or suggest an optical communication system comprising:
an optical add and drop multiplexer;
a first optical line terminal configured to output a first wavelength-multiplexed optical signal including a first optical signal and a second optical signal in a band different from that of the first optical signal to the optical add and drop multiplexer through a first transmission line;
a second optical line terminal configured to receive a third wavelength-multiplexed optical signal from the optical add and drop multiplexer through a third transmission line; and
a third optical line terminal configured to output a second wavelength-multiplexed optical signal including a third optical signal in the same band as that of the first optical signal and a fourth optical signal in the same band as that of the second optical signal to the optical add and drop multiplexer through a second transmission line, and receive a fourth wavelength-multiplexed optical signal from the optical add and drop multiplexer through a fourth transmission line, wherein
the optical add and drop multiplexer comprises:
a branching unit configured to branch the first wavelength-multiplexed optical signal;


output a third wavelength-multiplexed optical signal including the first optical signal and the fourth optical signal to the third transmission line, and 
output the third optical signal; and
a multiplexing unit configured to output the fourth wavelength-multiplexed optical signal including the other of the branched first wavelength-multiplexed optical signals branched by the branching unit and the third optical signal output from the wavelength selection unit to the fourth transmission line.
Regarding Claim 8, the prior art does not teach or suggest A method for controlling an optical add and drop multiplexer, comprising:
in the optical add and drop multiplexer comprising:
a branching unit configured to branch a first wavelength-multiplexed optical signal input through a first transmission line, 
the first wavelength-multiplexed optical signal including a first optical signal and a second optical signal in a band different from that of the first optical signal;
a wavelength selection unit configured to receive one of the branched first wavelength-multiplexed optical signals branched by the branching unit, and 
receive a second wavelength-multiplexed optical signal including a third optical signal in the same band as that of the first optical signal and a fourth optical signal in the same band as that of the second optical signal through a second transmission line; and

a multiplexing unit configured to output a fourth wavelength-multiplexed optical signal including the other of the branched first wavelength-multiplexed optical signals branched by the branching unit and the third optical signal output from the wavelength selection unit to a fourth transmission line,
controlling the wavelength selection unit so as to output a third wavelength-multiplexed optical signal including the first optical signal and the fourth optical signal to a third transmission line, and output the third optical signal to the multiplexing unit.
United States Patent Application Publication 2020/0259584 A1 to Ugajin discloses a similar ADM, but does not disclose the above.  Furthermore, Ugajin is not prior art in view of §102(b).
United States Patent Application Publication 2018/0069648 A1 to Inada discloses another ADM where dummy light is inserted.  However, Inada does not disclose at least the above.
United States Patent Application Publication 2016/0028502 A1 to Mateo Rodriguez et al. discloses another ADM where dummy light is inserted.  However, Mateo Rodriguez does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636
01/12/2021